Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159835                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  BEVERLY JUNE GRAY, Personal                                                                               Brian K. Zahra
  Representative of the ESTATE OF WANDA                                                               Richard H. Bernstein
  JESSE,                                                                                              Elizabeth T. Clement
               Plaintiff-Appellant,                                                                   Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159835
                                                                   COA: 341805
                                                                   Berrien CC: 17-000215-NM
  LAKELAND SPECIALTY HOSPITAL
  AT BERRIEN CENTER,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 14, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2019
           a1204
                                                                              Clerk